Case 3:18-cv-00406-REP Document 210 Filed 04/16/19 Page 1 of 3 PageID# 6471



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division


RENEE GALLOWAY, et al.,                   )
                                          )
                     Plaintiffs,          )
                                          )
       v.                                 )       Civil Action No. 3:18-cv-406 (REP)
                                          )
BIG PICTURE LOANS, LLC, et al.,           )
                                          )
                     Defendants.          )


                           NOTICE OF CHANGE OF ADDRESS

       PLEASE TAKE NOTICE THAT, effective April 16, 2019, the contact information for
Richard L. Scheff, Jonathan P. Boughrum and Michael C. Witsch, counsel admitted pro hac vice
for Defendant Matt Martorello, has changed. Future correspondence should be addressed as
follows:


 Richard L. Scheff                             Jonathan P. Boughrum
 Armstrong Teasdale, LLP                       Armstrong Teasdale, LLP
 2005 Market Street                            2005 Market Street
 29th Floor                                    29th Floor
 One Commerce Square                           One Commerce Square
 Philadelphia, PA 19103                        Philadelphia, PA 19103
 rlscheff@armstrongteasdale.com                jboughrum@armstrongteasdale.com
 Office: (267)780-2000                         Office: (267)780-2000
 Direct Dial: (267) 780-2010                   Direct Dial: (267) 780-2012
 Fax: (215) 405-9070                           Fax: (215) 405-9070

 Michael C. Witsch
 Armstrong Teasdale, LLP
 2005 Market Street
 29th Floor
 One Commerce Square
 Philadelphia, PA 19103
 mwitsch@armstrongteasdale.com
 Office: (267)780-2000
 Direct Dial: (267) 780-2016
 Fax: (215) 405-9070
Case 3:18-cv-00406-REP Document 210 Filed 04/16/19 Page 2 of 3 PageID# 6472




                                  Respectfully submitted,

                                  MATT MARTORELLO


                                  By: /s/ John Michael Erbach
                                  M. F. Connell Mullins, Jr. (VSB No. 47213)
                                  Email: cmullins@spottsfain.com
                                  Hugh McCoy Fain, III (VSB No. 26494)
                                  Email: hfain@spottsfain.com
                                  John Michael Erbach (VSB No. 76695)
                                  Email: jerbach@spottsfain.com
                                  Spotts Fain PC
                                  411 East Franklin Street, Suite 600
                                  Richmond, Virginia 23219
                                  (804) 697-2000 (Telephone)
                                  (804) 697-2100 (Facsimile)


                                  Michael C. Witsch (admitted pro hac vice)
                                  Jonathan P. Boughrum (admitted pro hac vice)
                                  Richard L. Scheff (admitted pro hac vice)
                                  ARMSTRONG TEASDALE, LLP
                                  2005 Market Street
                                  29th Floor, One Commerce Square
                                  Philadelphia, PA 19103
                                  Telephone: 267.780.2000
                                  Facsimile: 215.405.9070
                                  Email: mwitsch@armstrongteasdale.com
                                  Email: jboughrum@ armstrongteasdale.com
                                  Email: rscheff@ armstrongteasdale.com


                                  Michelle Lynne Alamo (admitted pro hac vice)
                                  Alec Paul Harris (admitted pro hac vice)
                                  ARMSTRONG TEASDALE, LLP
                                  4643 S. Ulster Street, Suite 800
                                  Denver, CO 80237
                                  Telephone: 720.722.7189
                                  Facsimile: 720.200.0679
                                  Email: malamo@armstrongteasdale.com
                                  Email: aharris@armstrongteasdale.com

                                  Counsel for Defendant Matt Martorello




                                     2
Case 3:18-cv-00406-REP Document 210 Filed 04/16/19 Page 3 of 3 PageID# 6473



                                CERTIFICATE OF SERVICE

       I hereby certify that on the 16th day of April, 2019, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF System which will then send a notification of

such filing (NEF) to all counsel of record.

                                              By: /s/ John Michael Erbach
                                              John Michael Erbach (VSB No. 76695)
                                              Email: jerbach@spottsfain.com
                                              Spotts Fain PC
                                              411 East Franklin Street, Suite 600
                                              Richmond, Virginia 23219
                                              (804) 697-2000 (Telephone)
                                              (804) 697-2100 (Facsimile)




                                                 3
